DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Hong (US Pub.: 2009/0142242), which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: see the rejection above.
The reference(s) teaches heating to 300-500 degrees C at a rate of 5-20 degrees/min (para. 48), but fails to teach heating at this rate until 110 degrees C, followed by a slow temperature rise of 2 degrees C per minute is performed until 300 degrees C is reached, followed by a rapid temperature rise of 10 degrees C/min until 500 degrees C is reached, followed by maintaining the heating conditions at 500 degrees C for 4 hrs.
Therefore, it is clear Hong do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

July 2, 2021